Citation Nr: 1002667	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
February 1969, including service in Vietnam from March 1968 
to February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Seattle, 
Washington that, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a February 
2000 rating decision and properly notified the Veteran, who 
did not appeal that decision.

2.  Evidence received since the February 2000 rating decision 
is not cumulative of evidence previously of record and raises 
a reasonable possibility of substantiating the claim.

3.  The Veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004 and April 2004.  

Regarding the Veteran's application to reopen the claim for 
service connection for PTSD, the Board finds that, in view of 
its favorable disposition of this matter, all notification 
and development action needed to fairly adjudicate this 
matter has been accomplished.

Concerning a decision on the merits for PTSD, complete notice 
was sent in letters dated in March 2006 and April 2006, and 
the claim was readjudicated in an October 2006 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment and personnel records, 
assisted the appellant in obtaining evidence, afforded the 
appellant a physical examination, and obtained medical 
opinions as to the etiology and severity of disabilities.  
The RO has repeatedly requested additional details from the 
Veteran as to his reported in-service stressful events.  A 
PTSD questionnaire (requesting information about the 
Veteran's alleged in-service stressors) was sent to the 
Veteran in January 2004 and in April 2006, and he never 
completed it.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Although it appears that the RO has reopened the previously 
denied claim for service connection for PTSD, regardless of 
how the RO ruled on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The Veteran submitted his original claim for service 
connection for PTSD in December 1998.  The RO denied this 
initial claim in two February 2000 rating decisions, finding 
that there was no detailed report of in-service stressors 
which would enable VA to verify the Veteran's claimed 
stressors.  Although the RO provided notice of the denial, 
the Veteran did not file an appeal.  Therefore, the RO's 
decision of February 2000 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the February 2000 
rating decision included the Veteran's service treatment 
records which are negative for a diagnosis of a psychiatric 
disorder.  In October 1968, he was referred for a psychiatric 
evaluation because of a change in his behavior in the past 
week.  It was suspected that he was on some type of drug but 
he denied this.  On examination, he showed some pressured 
speech and rambling but was oriented in all spheres and 
memory was intact.  He claimed to have drunk four to five 
beers prior to coming to the clinic.  The diagnostic 
impression was mild inebriation, with no evidence of 
psychiatric disease.  The Veteran's February 1969 separation 
examination was negative for a psychiatric disorder, and a 
February 1969 report of medical history reflects that the 
Veteran denied a history of frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  

Also of record at the time of the February 2000 RO decision 
was a report of a June 1999 VA examination which diagnosed 
PTSD based on the Veteran's reported stressor of being in a 
firefight while he was serving with the "Black Horse 
Infantry," during which he reportedly saw another soldier 
being struck by a mortar.  He gave a history of past and 
ongoing drug use.  The VA examiner also diagnosed heroin 
addiction and marijuana addiction, both in partial remission.  
After the Veteran was sent a PTSD questionnaire, he provided 
a statement in August 1999 which essentially stated that he 
saw other soldiers die in Vietnam, some in his arms.  He did 
not provide any names, dates, or places.  Also of record were 
VA outpatient treatment records which reflect treatment for 
substance abuse, which the Veteran reported began in 1969.  
In July 1999, the Veteran reported that he had received 
inpatient drug/alcohol treatment, and never had psychiatric 
treatment.  He reported drug treatment after returning from 
Vietnam, and also in 1996.  The examiner diagnosed primary 
substance use disorder:  opioid dependence; and secondary 
substance use disorder:  alcohol abuse.  The examiner found 
no current psychiatric disorder.  Also on file were the 
Veteran's service personnel records, which are negative for 
participation in combat operations and for receipt of any 
combat citations.  

In December 2003 the Veteran filed an application to reopen 
his previously denied claim for service connection for PTSD.  
During the course of the appeal he has submitted several 
statements regarding his claimed stressors (without providing 
details), and VA treatment records dated from 2002 to 2006 
showing diagnosis and treatment for PTSD and substance 
dependence.  A VA psychiatric examination was performed in 
August 2004, which reflected a diagnosis of PTSD based on the 
Veteran's report of combat stressors in Vietnam.  Also of 
record are October 2003 and March 2006 letters from the 
Veteran's treating psychiatrist T.B., MD, a medical director 
of VA opioid substitution clinics, who opined that the 
Veteran has PTSD due to combat in Vietnam.

Upon review of the record, the Board finds that evidence 
received since the February 2000 rating decision is new and 
material.  Specifically, the Veteran has provided more 
information concerning his claimed stressors (via the March 
2006 letter by Dr. B.), which was the basis for the prior 
denial, as well as medical evidence diagnosing PTSD.  Thus, 
this evidence relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim, and the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection

The Board has considered whether adjudicating the claim on 
the merits at this time would prejudice the Veteran.  In this 
case, the Veteran has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  His arguments have 
focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran essentially contends that he is entitled to 
service connection for PTSD that is due to stressful 
incidents he was exposed to during combat service in Vietnam.  
Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service "stressor"; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support service connection for 
PTSD varies depending on whether the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). This determination is made by examining military 
citations or other supporting evidence.  If VA determines 
that the Veteran engaged in combat with the enemy, and the 
alleged stressor is combat-related, then the Veteran's lay 
testimony or statement must be accepted as conclusive 
evidence as to its actual occurrence and no further 
development or corroborative evidence is necessary provided 
that such testimony is found to be credible and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The record is absent for any evidence, other than the 
Veteran's own statements, that he engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See 
Zarycki, supra.

The Veteran's service personnel records are negative for 
participation in combat operations and for receipt of any 
combat citations.  The Veteran was not wounded in combat.  
Service personnel records show that the Veteran served in 
Vietnam from March 1968 to February 1969, during which time 
his military occupational specialties were clerk-driver, and 
vehicle repairman.  These records show that he was absent 
without leave (AWOL) on three occasions, and that he received 
a court martial in December 1968 for possession of marijuana 
and a concealed weapon.  

Contrary to the Veteran's assertions, his service personnel 
records do not show that he was assigned to the Black Horse 
Cavalry (i.e., the 11th Armored Cavalry Regiment).  In fact, 
he was assigned to the 2nd Signal Group and later to Company 
C of the 44th Signal Battalion.  The Board notes that the 
Veteran has variously reported that he was assigned to 
"Black Horse Infantry," "Black Horse Battalion," and, more 
recently "Black Horse, a Cavalry Unit."  

Service treatment records reflect that in October 1968, an 
examiner noted that the Veteran had been cooperative until 
last week, when his behavior was bizarre.  There was no 
definite evidence of drugs or marijuana, and he denied these.  
He was processed for court martial for leaving his post 
without being relieved and disappearing for 36 hours, then 
returning with stories of his having cancer, etc.  He had 
some forearm masses, questionable abscesses.  The provisional 
diagnosis was personality disorder or situational reaction.  
Upon psychiatric consultation, it was noted that he had been 
referred for a psychiatric evaluation because of a change in 
his behavior in the past week.  It was suspected that he was 
on some type of drug but he denied this.  The Veteran 
reported that during the period he was AWOL, he passed out, 
was seen in his dispensary, was told he had cancer and 
required evacuation, etc.  He now presented with a feeling 
that he was being unnecessarily harassed by his first 
sergeant.  He showed some pressured speech and rambling but 
was oriented in all spheres and memory was intact.  He 
claimed to have drunk four to five beers prior to coming to 
the clinic.  The diagnostic impression was mild inebriation, 
no evidence of psychiatric disease.  The examiner added that 
if it was suspected that the Veteran was using drugs, then he 
should be observed closely.  The examiner stated that it was 
impossible to adequately evaluate someone who was inebriated, 
and that if his behavior was still unusual after he sobered 
up, he could be reevaluated.  As noted above, two months 
later, the Veteran was disciplined for possession of 
marijuana in December 1968.

Service treatment records are negative for a diagnosis of a 
chronic psychiatric disorder, and the Veteran denied 
psychiatric complaints upon separation examination.

The medical records are negative for a diagnosis of PTSD for 
approximately 30 years after separation from service.

Although Dr. B. and the August 2004 VA examiner diagnosed 
PTSD due to the Veteran's reported stressors, the Board notes 
that such stressors have not been verified, as required by 38 
C.F.R. § 3.304(f).

The Board acknowledges that the Veteran has received a 
medical diagnosis of PTSD attributed to combat in Vietnam.  
See June 1999 VA examination, August 2004 VA examination, and 
letters from Dr. B. dated in October 2003 and March 2006.  
However, the Board is unable to accept the diagnosis of PTSD 
as based upon a confirmed stressor because the preponderance 
of the evidence is against a finding that the Veteran engaged 
in combat with the enemy during active service, and the 
record does not otherwise contain credible evidence which 
confirms his account of in-service stressors.

In his March 2006 letter, Dr. B. stated that the Veteran 
reported several traumatic events during service in Vietnam, 
such as being frequently mortared and being  placed on 
perimeter guard duty.  He said that in one incident (no date 
or location was identified), a Vietcong managed to creep up 
to his bunker and poked his head up with a rifle aimed at 
[the Veteran], approximately two feet away.  The Veteran 
reported that he grabbed the enemy's rifle, yanked it out of 
his hands, and another soldier "blew the VCs brains out 
right in front of me" and then they pushed the body back 
over the bunker.  He reported another incident in which an 
unnamed soldier was shot by a sniper while smoking.

The Board notes that this is the first time the Veteran has 
ever reported these alleged incidents, which weighs against 
the credibility of this report, and that, moreover, no 
identifying details have been provided that would enable VA 
to attempt to verify these incidents.


In short, none of the Veteran's alleged in-service stressors 
have been verified.  The Veteran has been repeatedly asked to 
provide additional details (such as names, dates, and places) 
of his alleged in-service combat stressors, and he has failed 
to provide them.  The RO has informed him that additional 
details are needed in order for VA to seek verification of 
his reported stressors.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Other than the Veteran's statements, there is no other 
evidence of record that corroborates the Veteran's account of 
his alleged combat stressors.

Lacking verification of an in-service stressor, the Veteran's 
claim for service connection for PTSD must be denied.  The 
preponderance of the evidence is against the Veteran's claim.  
His own report of an inservice stressor cannot sustain a 
grant of service connection for PTSD.  Hence, his appeal as 
to this issue must be denied. The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. at 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened and the appeal is 
granted to this extent only.

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


